Stephens, J.
1. The writ of certiorari lies only after the rendition of a judgment making' a final disposition of the case, and then only to correct errors which affect such final judgment. It does not lie to correct errors affecting- only a judgment which is not final, although a judgment rendered as contended for by the complaining party would be final. Civil Code (1910), § 5188; Singer Manufacturing Co. v. McNeal Paint & Glass Co., 117 Ga. 1005 (44 S. E. 801) ; Everidge v. Berrys, 93 Ga. 760 (20 S. E. 644); Johnson v. Barrett, 26 Ga. App. 781 (107 S. E. 168).
2. Where a verdict and judgment rendered in the municipal court of Atlanta is not a final judgment, neither a judgment of the trial judge overruling a motion for a new trial excepting to such verdict and judgment, nor a judgment of the appellate division of that court affirming such judgment of the trial judge, is a final judgment.
3. A verdict and judgment against a special plea of no partnership is not a final judgment, and where there appears to have been no final disposition of the case and there is no exception to a final judgment, a judgment of the appellate division of the municipal court, affirming a judgment overruling a motion for a new trial excepting to the verdict and judgment against the plea of no partnership, is not a final judgment, and therefore the writ of certiorari will not lie to correct such a judgment of the appellate division. The superior court did not err in overruling the certiorari.

Judgment affirmed.


Jenkins, P. J., and Bell', J., concur.